The Management Network Group, Inc. 2010 Executive Incentive Compensation Plan The following is a description of the executive incentive compensation plan for fiscal year 2010 adopted by the independent members of the Board of Directors of The Management Network Group, Inc.: The amount, if any, of the bonus pool for fiscal year 2010 (the "Payout Amount") will be determined as follows: 2010 Non-GAAP EBITDA (Post-Bonus) Exceeds1 Payout Amount $2,750,000 $450,000 $3,025,000 $575,000 $3,300,000 $700,000 $3,630,000 $770,000 $3,970,000 $830,000 $4,310,000 $890,000 Payout Amount is capped at $890,000 Eligible Participants: Principal executive officer, president and chief operating officer, and principal financial officer. The distribution of the Payout Amount, if any, among the Eligible Participants will be determined by the Compensation Committee and/or independent directors. 1 Non-GAAP EBITDA excludes non-cash charges and extraordinary one-time items approved by the Compensation Committee.
